Case 3:17-cv-00072-NKM-JCH Document 1017 Filed 08/19/21 Page 1 of 1 Pageid#: 17303




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


     ELIZABETH SINES, et al.,
                                                         CASE NO. 3:17-cv-00072
                                       Plaintiffs,

                            v.                           ORDER

     JASON KESSLER, et al.,
                                                         JUDGE NORMAN K. MOON
                                           Defendants.



          Upon consideration of Defendant Christopher Cantwell’s pro se motion requesting

   transportation to Charlottesville for trial, Dkt. 1015, the Court hereby directs any party wishing

   to file any responsive or other memorandum on Cantwell’s motion to file such response no later

   than August 23, 2021 at noon.

          It is so ORDERED.

          The Clerk of Court is directed to send a certified copy of this Order to all counsel of

   record, and to the parties forthwith.
                         19th
          Entered this           day of August, 2021.
